DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 10/12/2022 has been entered. Claims 1, 3-8, 15, 19, and 21 remain pending in the application with claim 8 being withdrawn from further consideration as drawn to a non-elected invention. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-7, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Uetani et al (US 2009/0015139) (Uetani) in view of Kojima (US 2016/0380227) (Kojima). 

In reference to claims 1 and 3-7, Uetani teaches an organic electroluminescent device comprising an anode, a cathode, a light emitting layer and a polymer compound having a structure of formula (1)  (Uetani [0006]-[0007]) as shown below as a repeating unit between the light emitting layer and the anode (Uetani [0239] and an electron transport layer between the cathode and the light emitting layer (Uetani [0173] [0177])

    PNG
    media_image1.png
    166
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    262
    media_image2.png
    Greyscale

for example wherein the structure of formula (1) is the structure shown above (Uetani [0076]) and preferably has an average molecular weight of 10,000 to 1,000,000 (Uetani[0097]). 

Uetani discloses the polymer that encompasses the presently claimed amine based polymer, including wherein the structure of formula (1) is the structure above and has a preferred average molecular weight of 10,000 to 1,000,000. Each of the disclosed substituents from the substituent groups of Uetani are considered functionally equivalent and their selection would lead to obvious variants of the polymer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound to provide the compound described above, which is both disclosed by Uetani and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Uetani further teaches that the polymer further includes additional subunits e.g. of formula (4) as shown below (Uetani [0081])

    PNG
    media_image3.png
    30
    468
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    152
    378
    media_image4.png
    Greyscale

for example wherein in formula (4), Ar12 is an arylene group of formula 36 (Uetani [0014]) as shown above wherein each of the R’s represents a hydrogen or an octyl group or cyano group (Uetani [0025] [0029]).

Uetani discloses the polymer that encompasses the presently claimed second subunit and third subunits, including wherein the polymer comprises a subunit of formula (4) wherein in the formula (4) Ar12 is an arylene group of formula 36 as shown above wherein each of the R’s represents a hydrogen or an octyl group or cyano. Each of the disclosed substituents from the substituent groups of Uetani are considered functionally equivalent and their selection would lead to obvious variants of the polymer material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the polymer material to provide the compound described above, which is both disclosed by Uetani and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Uetani teaches various possible materials for the anode and cathode, that one of the anode or cathode is transparent and including wherein the cathode can a silver alloy (Uetani [0169]). Uetani does not expressly teach that the cathode is comprised of 50% or more of silver.  

With respect to the difference, Kojima teaches organic electroluminescent elements comprising a transparent electrode mainly composed of silver, e.g. the cathode (Kojima [0065]-[0066]) and a reflective electrode formed of a metal with a light emitting layer (Kojima [0013]). Kojima further teaches that such a combination provides an electroluminescent element having less view angle dependency (Kojima [0015]). 

In light of the motivation of using the electrode configuration as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the electrode configuration as described by Kojima in order to provide an electroluminescent element having less view angle dependency and thereby arrive at the claimed invention. 
For Claim 1: The anode reads on the first electrode, the cathode reads on the second electrode comprised of at least 50% silver, the other layers read on the organic layers, the light emitting layer reads on the emission layer, the layer comprising the compound of formula (1) reads on the hole transport region, the electron transport layer reads on the electron transport region, compound of formula (1) reads on the amine-based polymer of formula 1 wherein in formula 1, n11 is 1, L11 is phenylene, n12 is 1, L12 is phenylene, n13 is 0, R11 is a substituted phenyl wherein the substituents are methyl and butyl groups and a second subunit of formula 2-1 wherein R24 and R25 are each an octyl group or cyano, R22 and R23 are hydrogen, and wherein the average molecular weight is 1000 or more. 
For Claim 3: Reads on wherein anode is reflective. 
For Claim 4: Reads on wherein L11 and L14 are each phenylene. 
For Claim 5: Reads on n11 is 1, n12 is 1. 
For Claim 6: Reads on wherein R11 is a phenyl group substituted with three alkyl groups. 
For Claim 7: Reads on formula 1-01 wherein R11 is a phenyl group substituted with three alkyl groups, each b12 is 4, each R12 is hydrogen.
For Claim 15: Reads on wherein the second repeating unit is compound 201.

In reference to claim 21, Uetani in view of Kojima teaches the device as described above for claim 1. Uetani in view of Kojima further teaches that the device includes a hole injecting/transporting layer between the first electrode and a layer L including a polymer of formula 1 as described above (Uetani [0007][0138] [0139] [0202] [0207]) wherein the charge injection layer or transport layer can comprise a material of formula 1 of Uetani (Uetani [0221] [0138]) as a polymer comprising an arylamine group that can be different materials. 

It would have been obvious to the ordinarily skilled artisan to have selected from among the taught materials (i.e. compounds of formula 1) of Uetani for materials for use in hole transport or hole injection layers and to have arrived at the claimed invention in the absence of unexpected results. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Uetani et al (US 2009/0015139) (Uetani) in view of Kojima (US 2016/0380227) (Kojima) as applied to claim 1 above, and further in view of Jianpu et al (US 2005/0218792) (Jianpu).

In reference to claim 19, Uetani teaches an organic electroluminescent device comprising an anode, a cathode, a light emitting layer and a polymer compound having a structure of formula (1)  (Uetani [0006]-[0007]) as shown below as a repeating unit between the light emitting layer and the anode (Uetani [0239] and an electron transport layer between the cathode and the light emitting layer (Uetani [0173] [0177])

    PNG
    media_image1.png
    166
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    144
    262
    media_image2.png
    Greyscale

for example wherein the structure of formula (1) is the structure shown above (Uetani [0076]) and preferably has an average molecular weight of 10,000 to 1,000,000 (Uetani[0097]). 

Uetani discloses the polymer that encompasses the presently claimed amine based polymer, including wherein the structure of formula (1) is the structure above and has a preferred average molecular weight of 10,000 to 1,000,000. Each of the disclosed substituents from the substituent groups of Uetani are considered functionally equivalent and their selection would lead to obvious variants of the polymer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound to provide the compound described above, which is both disclosed by Uetani and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Uetani further teaches that the polymer further includes additional subunits e.g. of formula (4) as shown below (Uetani [0081])

    PNG
    media_image3.png
    30
    468
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    152
    378
    media_image4.png
    Greyscale

for example wherein in formula (4), Ar12 is an arylene group of formula 36 (Uetani [0014]) as shown above wherein each of the R’s represents a hydrogen or a cyano group (Uetani [0025]).

Uetani discloses the polymer that encompasses the presently claimed second subunit, including wherein the polymer comprises a subunit of formula (4) wherein in the formula (4) Ar12 is an arylene group of formula 36 as shown above wherein each of the R’s represents a hydrogen or a cyano group. Each of the disclosed substituents from the substituent groups of Uetani are considered functionally equivalent and their selection would lead to obvious variants of the polymer material.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the polymer material to provide the compound described above, which is both disclosed by Uetani and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Uetani teaches various possible materials for the anode and cathode, that one of the anode or cathode is transparent and including wherein the cathode can a silver alloy (Uetani [0169]). Uetani does not expressly teach that the cathode is comprised of 50% or more of silver.  

With respect to the difference, Kojima teaches organic electroluminescent elements comprising a transparent electrode mainly composed of silver, e.g. the cathode (Kojima [0065]-[0066]) and a reflective electrode formed of a metal with a light emitting layer (Kojima [0013]). Kojima further teaches that such a combination provides an electroluminescent element having less view angle dependency (Kojima [0015]). 

In light of the motivation of using the electrode configuration as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the electrode configuration as described by Kojima in order to provide an electroluminescent element having less view angle dependency and thereby arrive at the claimed invention. 

Uetani in view of Kojima teaches the organic EL device as described above for claim 1. Uetani in view of Kojima further teaches that this device is preferably used in a matrix device to prepare a multi-color display by using multiple light emitting materials of different emitting colors in order to prepare a multi-color display for computers, televisions, and the like (Uetani [0242]).

Uetani does not expressly teach the details of such a device comprising sub-pixels etc. as instantly claimed.

With respect to the difference, Jianpu teaches an OLED display device and a method for the manufacturing thereof. Specifically, Jianpu teaches that the display device includes a base substrate having a plurality of pixel regions, a plurality of first electrodes formed on the pixel regions, a light emitting layer including first, second and third light emitting portions to generate first, second and third lights respectively. Jianpu further teaches that the display device as taught therein has an increased lifetime. 

In light of the motivation of using the display device configuration as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the display device configuration as described by Jianpu in order to prepare a display device with increased lifetime and thereby arrive at the claimed invention. 
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 

Concerning the outstanding rejections under 35 USC 103, Applicant argues that the prior art does not teach that the claimed groups R24 and R25 are taught by the prior art of record. With the added provisos defining such groups in a third subunit. This argument has been fully considered but not found convincing. The recited prior art does teach that R groups at those positions are selected from the claimed options as pointed to herein above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sean M DeGuire/
Primary Examiner, Art Unit 1786